Order entered July 1, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-00179-CV

                               ERICA CORNELIUS, Appellant

                                                V.

                                  SHAWN PHIPPS, Appellee

                       On Appeal from the County Court at Law No. 7
                                   Collin County, Texas
                           Trial Court Cause No. 007-00117-2016

                                            ORDER
       The reporter’s record in this case has not been filed. By order dated April 13, 2016, we

informed appellant the court reporter had notified us that the reporter’s record had not been filed

because appellant had not requested the record. We ordered appellant to provide the Court with

written verification she had requested the record. We cautioned appellant that failure to provide

the required documentation within ten days might result in the appeal being ordered submitted

without the reporter’s record. To date, appellant has not provided the required documentation or

otherwise corresponded with the Court regarding the status of the reporter’s record.

        Therefore, we ORDER this appeal submitted without a reporter’s record. Appellant’s
brief is due THIRTY DAYS from the date of this order.




                                                 /s/    CRAIG STODDART
                                                        JUSTICE